DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2, 4-6, 8-9, 11-13, and 15-16, and 18-20 are objected to because of the following informalities:

I.	In claim 1, line 3, the claim language “the estimated arrival time” should be “the determined estimated arrival time”.
II.	In claim 1, line 5, the claim language “determined remaining stored transport energy” should be “determined estimated remaining stored transport energy”.
III.	In claim 1, line 8, the claim language “estimated remaining stored transport energy” should be “determined estimated remaining stored transport energy”.
IV.	In claim 2, line 1, the claim language “the estimated arrival time” should be “the determined estimated arrival time”.
V.	In claim 4, lines 1-2, the claim language “the determining remaining stored transport energy” should be “the determined estimated remaining stored transport energy”.
VI.	In claim 5, lines 1-2, the claim language “the determined remaining stored transport energy” should be “the determined estimated remaining stored transport energy”.
VII.	In claim 6, lines 1-2, “the portion of the determined remaining stored transport energy” should be “the portion of the determined estimated remaining stored transport energy”.
VIII.	Claims 8-9, 11-13, and 15-16, and 18-20 also have similar claim language which should be clearer in consistent language.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chakraborty (US 2020/0262305).

Chakraborty was cited by Applicant on the Information Disclosure Statement received May 12, 2022.

As for claims 1-20, Chakraborty discloses the invention as claimed, including:

1. A method, comprising: 
determining an estimated arrival time of a first transport to a charging station [paragraphs 0066, 0069]; 
determining an estimated remaining stored transport energy at the estimated arrival time of the first transport [abstract; paragraphs 0009, 0061]; 
notifying the first transport to provide a portion of the determined remaining stored transport energy [abstract; paragraphs 0009, 0061]; and 
when a next transport is delayed to the charging station, notifying the first transport to provide an additional portion of the determined remaining stored transport energy based on the delay [abstract; paragraphs 0009, 0061, 0067-0069, 0117, 0119, wherein a charge giving vehicle provides additional charge based on waiting for a vehicle to arrive].  
2. The method of claim 1, wherein the estimated remaining stored transport energy is further based on an adverse condition at the charging station [paragraph 0107].  
3. The method of claim 2, wherein the adverse condition at the charging station is based on at least one of a value, a time and a priority [0099-0100].  
4. The method of claim 1, wherein the portion of the determining remaining stored transport energy to be provided is based on an energy deficit of the next transport [abstract; paragraphs 0061, 0067-0069, 0003, 0008, 0010].  
5. The method of claim 4, wherein the additional portion of the determined remaining stored transport energy to be provided is equal to or greater than the energy deficit of the next transport [abstract; paragraphs 0061, 0067-0069, 0003, 0008, 0010, and as cited in claim 1, wherein additional energy provided is based on data concerning time to arrival and need (charge level data) of any of the mobile battery-powered entities].  
6. The method of claim 1, wherein the portion of the determined remaining stored transport energy to be provided is based on a preset sequence of arrival of a plurality of transports at the charging station related to a set of characteristics of the plurality of transports [paragraphs 0099-0100].  
7. The method of claim 6, comprising replacing at least one of the plurality of transports with at least one other transport having at least one better characteristic of the set of characteristics that is not a part of the plurality of transports [paragraphs 0061, 0071, 0102, 0077-0079, 0100, paragraph 0106 wherein the charging is based on characteristics of vehicles and other goals which are optimized for better or best charging results].  

Claims 8-20 are directed to a system and non-transitory computer-readable medium which comprise similar limitations as claims 1-7, and are rejected for the same reasons as set forth supra.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        May 26, 2022